--------------------------------------------------------------------------------

Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of September
23, 2010, by and among PHOENIX ENERGY RESOURCE CORPORATION, a Nevada corporation
(collectively with its predecessors, the “Company”), HELVETIC CAPITAL VENTURES
AG, a Swiss company (the “Controlling Stockholder”) and VIOLET PHOENIX LIMITED,
a British Virgin Islands limited company (the “Investor”). Each of the Company,
the Controlling Stockholder and the Investor is referred to herein as a “Party”
and collectively, as the “Parties.”

WHEREAS, subject to the terms and conditions set forth in a stock purchase
agreement (the “Stock Purchase Agreement”), dated as of the date hereof, by and
among the Controlling Stockholder, certain stockholders of the Company signatory
thereto (the “Stockholders”), and the purchasers signatory thereto (the
“Purchasers”), the Purchasers intend to purchase from the Stockholders certain
unrestricted shares of the Company’s common stock, as more fully described in
the Stock Purchase Agreement;

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company desires to issue and sell to the Investor,
and the Investor desires to purchase from the Company certain securities of the
Company, as more fully described in this Agreement, and

WHEREAS, to induce the Investor to purchase the securities hereunder and the
Purchasers to purchase the shares under the Stock Purchase Agreement, the
Controlling Stockholder has agreed sell and transfer an aggregate of 1,333,336
shares of common stock (the “Shares”) held by it to the Company, pursuant to a
certain repurchase agreement, to be dated as of the date hereof (the “Repurchase
Agreement”); and to make certain representations and warranties with respect to
the Company, as more fully set forth therein.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1.
DEFINITIONS

1.1.

Definitions. In addition to the terms defined elsewhere in this Agreement, for
all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Article II.

“Closing Date” means the Business Day on which all of the conditions set forth
in Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties
may agree.

“Commission” means the Securities and Exchange Commission.

--------------------------------------------------------------------------------

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

“Company Counsel” means JPF Securities Law, LLC.

“Company Deliverables” has the meaning set forth in Section 2.2(a) .

“Disclosure Materials” has the meaning set forth in Section 3.1(a) .

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Investment Amount” means, with respect to the Investor, the Investment Amount
indicated on Schedule 1 to this Agreement.

“Investor Deliverables” has the meaning set forth in Section 2.2(b) .

“Indemnitee” has the meaning set forth in Section 4.4.

“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.

“Losses” has the meaning set forth in Section 4.4.

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of this Agreement or any other Transaction
Document, (ii) a material and adverse effect on the results of operations,
assets, prospects, business or condition (financial or otherwise) of the Company
and the Subsidiaries, taken as a whole, or (iii) an adverse impairment to the
Company’s ability to perform on a timely basis its obligations under this
Agreement or any other Transaction Document.

“Outside Date” means the thirtieth (30th) calendar day following the date of
this Agreement; provided, that if such day should fall on a day that is not a
Business Day, the Outside Date shall be deemed the next day that is a Business
Day.

“Per Share Purchase Price” equals $0.075.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

2

--------------------------------------------------------------------------------

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(h) .

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means the shares of Common Stock issued or issuable to the Investor
pursuant to this Agreement, as set forth on Schedule 1 hereto.

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.

“Subsidiary” means, as to the Company, any “subsidiary” as defined in Rule
1-02(x) of the Regulation S-X promulgated by the Commission under the Exchange
Act.

“Transaction Documents” means this Agreement, the Repurchase Agreement, the
Share Purchase Agreement, dated of even date herewith, among certain
stockholders of the Company and the purchasers signatory thereto, the Note
Cancellation and Release Agreement, dated of even date herewith, among the
Company and certain note holders signatory thereto, and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

ARTICLE 2.
PURCHASE AND SALE

2.1.

Closing. Subject to the terms and conditions set forth in this Agreement, at the
Closing the Company shall issue and sell to the Investor, and the Investor
shall, severally and not jointly, purchase from the Company, the Shares
representing the Investor’s Investment Amount, calculated as the quotient of the
Investor’s Investment Amount divided by the Per Share Purchase Price. The
Closing shall take place at the offices of Pillsbury Winthrop Shaw Pittman LLP,
2300 N Street, NW, Washington, DC 20037 on the Closing Date or at such other
location or time as the parties may agree.

2.2.

Closing Deliveries. (a) At the Closing, the Company shall deliver or cause to be
delivered to the Investor the following (the “Company Deliverables”):

(i)

a stock certificate evidencing a number of Shares equal to the Investor’s
Investment Amount divided by the Per Share Purchase Price, registered in the
name of the Investor;

(ii)

an officer’s certificate to the effect that (A) each of the conditions specified
in this Section 2.2(a) and in Section 5.1 hereof is satisfied in all respects,
and (B) as of the Closing, the Company has no Liabilities;

(iii)

a certificate by the Secretary of Company attaching and certifying as to the
accuracy of (A) its current Certificate of Incorporation and Bylaws, both as
amended to the Closing Date, (B) resolutions adopted by the Board of Directors
of the Company authorizing this Agreement and the transactions contemplated
hereby, and (C) a Good Standing Certificate from the Secretary of State for the
State of Nevada; and the Company shall have delivered to the Investor the
Company’s original minute book and corporate seal and all other original
corporate documents and agreements;

3

--------------------------------------------------------------------------------

(iv)

the resignation and release of the sole officer and director of the Company,
such resignation to be automatically effective on the tenth day following the
mailing of an information statement on Schedule 14f-1 to the Company’s
stockholders announcing a change of control in connection with the Company’s
planned reverse acquisition of an offshore operating company, and the designees,
if any, specified by the Investor will have been appointed as officers and
directors of the Company;

(v)

the Transaction Documents;

(vi)

the legal opinion of Company Counsel addressed to the Investor, relating to the
matters set forth in this Agreement and such opinion will be in form and
substance reasonably satisfactory to the Investor,

(vii)

correct and complete copies of all federal and state income returns, from fiscal
year 2005 through fiscal year 2010; and

(viii)

pay-off letters and releases relating to all of the Company’s outstanding
indebtedness and liabilities as it will have reasonably requested and such
pay-off letters and releases will be in form and substance reasonably
satisfactory to the Investor. and

(b)

At the Closing, the Investor shall cause to be delivered its Investment Amount,
in United States dollars and in immediately available funds, by wire transfer to
an account designated in writing by the Company for such purpose.

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES

3.1.

Representations and Warranties of the Company and the Controlling Stockholder.
Each of the Company and the Controlling Stockholder jointly and severally
represents and warrants to the Investor that the statements contained in this
Section 3.1 are correct and complete as of the date of this Agreement and will
be correct and complete as of the Closing Date (as though made then and as
though the Closing Date were substituted for the date of this Agreement
throughout this Section 3.1):

(a)

SEC Reports. The Company has filed all reports, registration statements,
definitive proxy statements and other documents and all amendments thereto and
supplements thereof required to be filed by it with the U.S. Securities and
Exchange Commission since October 30, 2006, the effective date of the Company’s
registration statement on Form SB-2 (the “SEC Reports” and, together with the
due diligence materials provided to the Investor in connection with its purchase
of the Shares, the “Disclosure Materials”), all of which have complied in all
material respects with the applicable requirements of the Securities Act, the
Exchange Act and the rules and regulations promulgated thereunder. As of the
respective dates of filing in final or definitive form (or, if amended or
superseded by a subsequent filing, then on the date of such subsequent filing),
none of the Company’s SEC Reports contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
in which they were made, not misleading.

(b)

Organization of Company. The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada. The
Company is duly authorized to conduct business and is in good standing under the
laws in every jurisdiction in which the ownership or use of property or the
nature of the business conducted by it makes such qualification necessary except
where the failure to be so qualified or in good standing would not have a
Material Adverse Effect. “Material Adverse Effect” means any material adverse
effect on the business, operations, assets, financial condition or prospects of
the Company or its Subsidiaries, if any, taken as a whole or on the transactions
contemplated hereby or by the agreements or instruments to be entered into in
connection herewith. The Company has full corporate power and authority and all
licenses, permits, and authorizations necessary to carry on its business. The
Company has no subsidiaries and does not control any entity, directly or
indirectly, or have any direct or indirect equity participation in any other
entity. The Sellers have delivered to the Investor true, correct and complete
copies of the Articles of Incorporation and Bylaws of the Company, as amended
through the date hereof.

4

--------------------------------------------------------------------------------

(c)

Capitalization; No Restrictive Agreements.

(i)

The Company’s authorized capital stock, as of the date of this Agreement,
consists of 100,000,000 shares of Common Stock, $0.001 par value per share, of
which 2,090,044 shares are issued and outstanding, and 5,000,000 shares of
Preferred Stock, $0.001 par value per share, of which no shares are issued and
outstanding.

(ii)

The Company has not reserved any shares of its Common Stock for issuance upon
the exercise of options, warrants or any other securities that are exercisable
or exchangeable for, or convertible into, Common Stock. All of the issued and
outstanding shares of Common Stock are validly issued, fully paid and
non-assessable and have been issued in compliance with applicable laws,
including, without limitation, applicable federal and state securities laws.
There are no outstanding options, warrants or other rights of any kind to
acquire any additional shares of capital stock of the Company or securities
exercisable or exchangeable for, or convertible into, capital stock of the
Company, nor is the Company committed to issue any such option, warrant, right
or security. There are no agreements relating to the voting, purchase or sale of
capital stock (i) between or among the Company and any of its stockholders, (ii)
between or among the Sellers and any third party, or (iii) between or among any
of the Company’s stockholders. The Company is not a party to any agreement
granting any stockholder of the Company the right to cause the Company to
register shares of the capital stock of the Company held by such stockholder
under the Securities Act.

(d)

Financial Statements. The Company has provided the Investor with audited balance
sheets and statements of operations, changes in stockholders' deficit and cash
flows for the years ended June 30, 2009 and 2008 (collectively, the “Financial
Statements”). The Financial Statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis, fairly present the financial condition, results of operations and cash
flows of the Company as of the respective dates thereof and for the periods
referred to therein and are consistent with the books and records of the
Company. The Company does not have any liability (whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including any liability for taxes, except for liabilities expressly
specified in the Financial Statements (none of which results from, arises out
of, relates to, is in the nature of, or was caused by any breach of contract,
breach of warranty, tort, infringement, or violation of law).

(e)

Absence of Certain Changes. Since June 30, 2009, there has not been any event or
condition of any character which has materially adversely affected, or may be
expected to materially adversely affect, the Company’s business or prospects,
including, but not limited to any material adverse change in the condition,
assets, Liabilities (existing or contingent) or business of the Company from
that shown in the Financial Statements, and the Company has not declared or paid
any dividends or sold any assets. The Company has not taken any steps to seek
protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact that would reasonably
lead a creditor to do so. The Company is not as of the date hereof, and after
giving effect to the transactions contemplated hereby to occur at the Closing,
will not be Insolvent (as defined below). For purposes of this Section 3.1(e),
“Insolvent” means, with respect to the Company, (i) the present fair saleable
value of Company’s assets is less than the amount required to pay the Company’s
total Liabilities (existing or contingent), (ii) Company is unable to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) the Company intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) the Company has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.

5

--------------------------------------------------------------------------------

(f)

Legal Proceedings. As of the date of this Agreement, there is no legal,
administrative, investigatory, regulatory or similar action, suit, claim or
proceeding which is pending or threatened against the Company which, if
determined adversely to the Company, could have, individually or in the
aggregate, a Material Adverse Effect.

(g)

Legal Compliance. The Company has complied in all material respects with all
applicable laws (including rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder) of all applicable
governmental authorities, and no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, demand, or notice has been filed or
commenced against the Company alleging any failure so to comply. Neither the
Company, nor any officer, director, employee, consultant or agent of the Company
has made, directly or indirectly, any payment or promise to pay, or gift or
promise to give or authorized such a promise or gift, of any money or anything
of value, directly or indirectly, to any governmental official, customer or
supplier for the purpose of influencing any official act or decision of such
official, customer or supplier or inducing him, her or it to use his, her or its
influence to affect any act or decision of an applicable governmental authority
or customer, under circumstances which could subject the Company or any
officers, directors, employees or consultants of the Company to administrative
or criminal penalties or sanctions.

(h)

Filings, Consents and Approvals. Neither the Company nor the Controlling
Stockholder are required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other person or
entity in connection with the execution, delivery and performance by the Company
of this Agreement, as applicable, including the issuance, sale and/or
reservation of the Shares other than: (i) disclosure filings required by the
Commission and (ii) those that have been made or obtained prior to the date of
this Agreement.

(i)

No Conflicts. The execution, delivery and performance of each of the Transaction
Documents by the Company or the Controlling Stockholder, as applicable, to which
it is party and the consummation by the Company or the Controlling Stockholder,
as applicable, of the transactions contemplated thereby, including the issuance,
sale of the Shares to the Investor, do not and will not (i) conflict with or
violate any provision of the Company’s certificate of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument or other understanding
to which the Company is a party or by which any property or asset of the Company
is bound or affected, or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected; except in the case of clauses (ii)
and (iii), such as could not, individually or in the aggregate, have or
reasonably be expected to result in a material adverse effect on the Company.

6

--------------------------------------------------------------------------------

(j)

Tax Matters.

(i)

The Company has filed all state and federal tax returns that it was required to
file. All such tax returns were correct and complete in all material respects.
All taxes owed by the Company have been paid. The Company is not currently the
beneficiary of any extension of time within which to file any tax return. No
claim has ever been made by an authority in a jurisdiction where the Company
does not file tax returns that it is or may be subject to taxation by that
jurisdiction. There are no security interests or Liens on any of the assets of
the Company that arose in connection with any failure (or alleged failure) to
pay any tax.

(ii)

The Company has withheld and paid all taxes required to have been withheld and
paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party. The Company has
delivered to the Investor correct and complete copies of all federal and state
income and other material tax returns, examination reports, and statements of
deficiencies assessed against or agreed to by the Company since inception.

(iii)

The Sellers do not expect any authority to assess any additional taxes for any
period for which tax returns have been filed. There is no dispute or claim
concerning any Liability with respect to any taxes (a “Tax Liability”) of the
Company either (A) claimed or raised by any authority in writing or (B) as to
which the Company and the Sellers have knowledge based upon personal contact
with any agent of such authority. No tax returns of the Company have ever been
audited or are currently the subject of an audit.

(k)

Liabilities of the Company. As of the date hereof, the Company has total
liabilities of $322,045, which liabilities shall be paid off at or prior to the
Closing (as evidenced by executed pay-off letters delivered to the Investor at
the Closing) and will in no event become the liability of the Purchasers or
remain the liabilities of the Company following the Closing.

(l)

Shell Company. The Company is a Shell Company as defined in Rule 12(b)(2)
promulgated under the Exchange Act. The Company maintains limited operations and
does not employ any employees and does not maintain any employee benefit or
stock option or similar equity incentive plans.

(m)

Disclosure. No representation or warranty by the Company contained in this
Agreement, and no statement contained in the any document, certificate or other
instrument delivered or to be delivered by or on behalf of the Company pursuant
to this Agreement, contains or will contain any untrue statement of a material
fact or omit or will omit to state any material fact necessary, in light of the
circumstances under which it was or will be made, in order to make the
statements herein or therein not misleading.

3.2.

Representations and Warranties of the Investor. The Investor hereby represents
and warrants to the Company as follows:

(a)

Organization; Authority. The Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. The execution, delivery and
performance by the Investor of the transactions contemplated by this Agreement
has been duly authorized by all necessary corporate or, if the Investor is not a
corporation, such partnership, limited liability company or other applicable
like action, on the part of the Investor. This Agreement has been duly executed
by the Investor, and when delivered by the Investor in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the
Investor, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

7

--------------------------------------------------------------------------------

(b)

Investment Intent. The Investor is acquiring the Shares as principal for its own
account for investment purposes only and not with a view to or for distributing
or reselling such Shares or any part thereof, without prejudice, however, to the
Investor’s right at all times to sell or otherwise dispose of all or any part of
such Shares in compliance with applicable federal and state securities laws.
Subject to the immediately preceding sentence, nothing contained herein shall be
deemed a representation or warranty by the Investor to hold the Shares for any
period of time. The Investor is acquiring the Shares hereunder in the ordinary
course of its business. The Investor does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Shares.

(c)

Investor Status. At the time the Investor was offered the Shares, it was, and at
the date hereof it is, an “accredited investor” as defined in Rule 501(a) under
the Securities Act. The Investor is not a registered broker-dealer under Section
15 of the Exchange Act.

(d)

General Solicitation. The Investor is not purchasing the Shares as a result of
any advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

(e)

Access to Information. The Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and the Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of the Investor or its representatives or counsel shall modify, amend
or affect the Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in this Agreement.

(f)

Certain Trading Activities. The Investor has not directly or indirectly, nor has
any Person acting on behalf of or pursuant to any understanding with the
Investor, engaged in any transactions in the securities of the Company
(including, without limitations, any Short Sales involving the Company’s
securities) since the earlier to occur of (1) the time that the Investor was
first contacted by the Company regarding an investment in the Company and (2)
the 30th day prior to the date of this Agreement. The Investor covenants that
neither it nor any Person acting on its behalf or pursuant to any understanding
with it will engage in any transactions in the securities of the Company
(including Short Sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed.

The Company acknowledges and agrees that no Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.

8

--------------------------------------------------------------------------------

ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES

4.1.

Transfer of Shares; Legend. (a) Shares may only be disposed of in compliance
with state and federal securities laws. In connection with any transfer of the
Shares other than pursuant to an effective registration statement, to the
Company, to an Affiliate of the Investor or in connection with a pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Shares under the Securities Act.

(b)

Certificates evidencing Shares will contain a legend that is substantially
similar to the following legend, until such time as they are not required:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

The Company acknowledges and agrees that the Investor may from time to time
pledge, and/or grant a security interest in some or all of the Shares pursuant
to a bona fide margin agreement in connection with a bona fide margin account
and, if required under the terms of such agreement or account, the Investor may
transfer pledged or secured Shares to the pledgees or secured parties. Such a
pledge or transfer would not be subject to approval or consent of the Company
and no legal opinion of legal counsel to the pledgee, secured party or pledgor
shall be required in connection with the pledge, but such legal opinion may be
required in connection with a subsequent transfer following default by the
Investor transferee of the pledge. No notice shall be required of such pledge.
At the appropriate Investor’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Shares may reasonably
request in connection with a pledge or transfer thereof including the
preparation and filing of any required prospectus supplement under Rule
424(b)(3) of the Securities Act or other applicable provision of the Securities
Act to appropriately amend the list of selling stockholders thereunder. Any
Shares subject to a pledge or security interest as contemplated by this Section
4.1(b) shall continue to bear the legend set forth in this Section 4.1(b) and be
subject to the restrictions on transfer set forth in Section 4.1(a) .

4.2.

Furnishing of Information. As long as the Investor owns any Shares, the Company
covenants to timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as the
Investor owns Shares, if the Company is not required to file reports pursuant to
such laws, it will prepare and furnish to the Investor and make publicly
available in accordance with Rule 144(c) such information as is required for the
Investor to sell the Shares under Rule 144. The Company further covenants that
it will take such further action as any holder of Shares may reasonably request,
all to the extent required from time to time to enable such Person to sell the
Shares without registration under the Securities Act within the limitation of
the exemptions provided by Rule 144.

9

--------------------------------------------------------------------------------

4.3.

Securities Laws Disclosure; Publicity. On the Business Day following the
execution of this Agreement the Company will file a Current Report on Form 8-K
disclosing the material terms of this Agreement and on the Business Day
following the Closing Date the Company will file an additional Current Report on
Form 8-K to disclose the Closing. In addition, the Company will make such other
filings and notices in the manner and time required by the Commission.

4.4.

Indemnification. The Controlling Stockholder (the “Indemnitor”) agrees to
defend, protect, indemnify and hold the Company and the Investor and each of
their directors, officers, shareholders, partners, employees and agents (each,
an “Indemnitee”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation (collectively, “Losses”) that any the Indemnitee may
suffer or incur as a result of or relating to (a) any misrepresentation, breach
or inaccuracy of any representation, warranty, covenant or agreement made by the
Company and the Indemnitor in this Agreement or (b) any cause of action, suit or
claim brought or made against such Indemnitee by a third party and arising out
of or resulting from the execution, delivery, performance or enforcement of this
Agreement or any other certificate, instrument or document contemplated hereby
or thereby. In addition to the indemnity contained herein, the Indemnitor will
reimburse the Indemnitee for its reasonable legal and other expenses (including
the cost of any investigation, preparation and travel in connection therewith)
incurred in connection therewith, as such expenses are incurred. The mechanics
and procedures with respect to the rights and obligations under this Section 4.4
shall be as follows:

(a)

Promptly after receipt by an Indemnitee of notice of the commencement of any
action or proceeding (including any governmental action or proceeding) involving
a Loss, such Indemnitee shall, if a claim in respect thereof is to be made
against the Indemnitor under this Agreement, deliver to the Indemnitor a written
notice of the commencement thereof, and the Indemnitor shall have the right to
participate in the defense thereof with its own counsel; provided, however, that
an Indemnitee shall have the right to retain its own counsel with the fees and
expenses of not more than one counsel for such Indemnitee to be paid by the
Indemnitor, if the named parties to such proceeding include both the Indemnitor
and the Indemnitee and, in the reasonable opinion of the Indemnitee, the
representation by such counsel of the Indemnitee and the Indemnitor would be
inappropriate due to actual or potential differing interests between such
Indemnitee and any other party represented by i counsel in such proceeding. The
Indemnitee shall cooperate fully with the Indemnitor in connection with any
negotiation or defense of any such action or claim by the Indemnitor and shall
furnish to the Indemnitor all information reasonably available to the Indemnitee
which relates to such action or claim. The Indemnitor shall keep the Indemnitee
fully apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. The Indemnitor shall not be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent; provided, however, that the Indemnitor shall not unreasonably withhold,
delay or condition its consent. The Indemnitor shall not, without the prior
written consent of the Indemnitee, consent to entry of any judgment or enter
into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such claim or
litigation and such settlement shall not include any admission as to fault on
the part of the Indemnitee. Following indemnification as provided for hereunder,
the Indemnitor shall be subrogated to all rights of the Indemnitee with respect
to all third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to deliver written notice to the
Indemnitor within a reasonable time of the commencement of any such action shall
not relieve the Indemnitor of any liability to the Indemnitee, except to the
extent that the Indemnitor is prejudiced in its ability to defend such action.

10

--------------------------------------------------------------------------------

(b)

The indemnification required by this Agreement shall be made by periodic
payments of the amount thereof during the course of the defense against any of
the Losses, reasonably promptly upon the receipt by such Indemnitee of written
bills (with such appropriate supporting information as is reasonably requested
by the Indemnitor that a Loss has been incurred and the amount thereof (together
with such appropriate supporting information as is reasonably requested by the
Indemnitor); provided that the Indemnitee, as applicable, shall reimburse all
such payments to the extent it is finally judicially determined that such
Indemnitee is not entitled to indemnification hereunder.

(c)

To the extent that the undertaking by the Indemnitor hereunder may be
unenforceable for any reason, the Indemnitor shall make the maximum contribution
to the payment and satisfaction of each of the Losses which is permissible under
applicable law.

4.5.

Non-Public Information. The Company covenants and agrees that neither it nor any
other Person acting on its behalf will provide the Investor or its agents or
counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto the Investor shall have executed a
written agreement regarding the confidentiality and use of such information. The
Company understands and confirms that the Investor shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.

4.6.

Filing of Form 10-K.. The Controlling Stockholder acknowledges that the
Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2010
(the “Form 10-K”) is due to be filed with the SEC on or before September 30,
2010, which date is after the Closing, but that the Investor will not be in a
position to report on or to certify as to the condition of the Company as at
June 30, 2010. Accordingly, the Controlling Stockholder hereby agree to cause
the preparation and audit of the Form 10-K and related financial statements at
its own expense, and to cause the filing of such Form 10-K as soon as possible
after the Closing Date, but by no later than the mandated filing date.

4.7.

Further Action.. The Parties agree that if at any time after the Closing any
further action is necessary or desirable to carry out the purposes of this
Agreement, each of the Parties will take such further action (including the
execution and delivery of such further instruments and documents) as any other
Party may reasonably request, all at the sole cost and expense of the requesting
Party.

ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING

5.1.

Conditions Precedent to the Obligations of the Investor to Purchase Shares. The
obligation of the Investor to acquire Shares at the Closing is subject to the
satisfaction or waiver by the Investor, at or before the Closing, of each of the
following conditions:

(a)

Company Deliverables. The Company shall have delivered the Company Deliverables
in accordance with Section 2.2(a);

11

--------------------------------------------------------------------------------

(b)

Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date;

(c)

Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by it at or prior to the
Closing;

(d)

No Injunction. No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by this Agreement;

(e)

Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect;

(f)

No Suspensions of Trading in Common Stock. Trading in the Common Stock shall not
have been suspended by the Commission (except for any suspensions of trading of
not more than one Business Day solely to permit dissemination of material
information regarding the Company) at any time since the date of execution of
this Agreement, and the Common Stock shall have been at all times since such
date listed for trading on a trading market or quoted on an over-the-counter
electronic quotation system;

(g)

Due Diligence Review. The Investor shall have completed its business, accounting
and legal due diligence review of the Company, and the results thereof shall be
satisfactory to the Investor; and

(h)

Termination. This Agreement shall not have been terminated as to the Investor in
accordance with Section 6.5.

5.2.

Conditions Precedent to the Obligations of the Company to Sell Shares. The
obligation of the Company to sell Shares at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:

(a)

Representations and Warranties. The representations and warranties of the
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date;

(b)

Performance. The Investor shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Investor at or
prior to the Closing;

(c)

No Injunction. No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by this Agreement;

(d)

Termination. This Agreement shall not have been terminated as to the Investor in
accordance with Section 6.5.

12

--------------------------------------------------------------------------------

ARTICLE 6.
MISCELLANEOUS

6.1.

Fees and Expenses. Each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all stamp and other taxes
and duties levied in connection with the issuance of the Shares.

6.2.

Entire Agreement. This Agreement and any other documents or agreements executed
in connection with the transactions contemplated hereunder, constitutes the
entire agreement of the parties, superseding and terminating any and all prior
or contemporaneous oral and written agreements, understandings or letters of
intent between or among the parties with respect to the subject matter of this
Agreement.

6.3.

Notices. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile (provided the sender receives a
machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 5:30 p.m. (New York City time) on a
Business Day, (b) the next Business Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Business Day or later than 5:30
p.m. (New York City time) on any Business Day, (c) the Business Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as
follows:

If to the Company or the Controlling Stockholder, to:

JPF Securities Law, LLC
19720 Jetton Road, 3rd floor
Cornelius, NC 28031
Attention: Jared P. Febbroriello, Esq.
Facsimile No.: 980) 422-0334
Telephone No.: (704) 897-8334

If to the Investor, to:

Violet Phoenix Limited
c/o Room 4002, RongChao Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic of China
Telephone No.: +86 755 8323 2722

With a copy to:

Pillsbury Winthrop Shaw Pittman LLP
2300 N Street, N.W.
Washington, DC 20037
Attention: Joseph R. Tiano, Jr., Esq.
Facsimile No.: 202.663.8007
Telephone No.: 202.663.8233

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

13

--------------------------------------------------------------------------------

6.4.

Amendments; Waivers; No Additional Consideration. No provision of this Agreement
may be waived or amended except in a written instrument signed by the Company
and the Investor holding a majority of the Shares. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

6.5.

Termination. This Agreement may be terminated prior to Closing:

(a)

by written agreement of the Investor and the Company; and

(b)

by the Company or the Investor upon written notice to the other, if the Closing
shall not have taken place by 6:30 p.m. Eastern time on the Outside Date;
provided, that the right to terminate this Agreement under this Section 6.5(b)
shall not be available to any Person whose failure to comply with its
obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time.

In the event of a termination pursuant to this Section, the Company shall
promptly notify all nonterminating Investor. Upon a termination in accordance
with this Section 6.5, the Company and the terminating Investor(s) shall not
have any further obligation or liability (including as arising from such
termination) to the other and no Investor will have any liability to any other
Investor under this Agreement as a result therefrom.

6.6.

Construction. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. This Agreement shall be
construed as if drafted jointly by the parties, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

6.7.

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. The Company
may not assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Investor. The Investor may assign any or all of its
rights under this Agreement to any Person to whom the Investor assigns or
transfers any Shares, provided such transferee agrees in writing to be bound,
with respect to the transferred Shares, by the provisions hereof that apply to
the “Investor.”

6.8.

No Third-Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.4 (as to the Indemnitees).

6.9.

Governing Law. All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Nevada, without
regard to the principles of conflicts of law thereof. Each party agrees that all
Proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective Affiliates, employees or agents) shall be commenced
exclusively in the Nevada Courts. Each of the Parties submits to the
jurisdiction of any state or federal court sitting in Clark County, Nevada, in
any Proceeding arising out of or relating to this Agreement and agrees that all
claims in respect of the action or proceeding may be heard and determined in any
such court. Each of the Parties waives any defense of inconvenient forum to the
maintenance of any Proceeding so brought and waives any bond, surety, or other
security that might be required of any other Party with respect thereto. Any
Party may make service on any other Party by sending or delivering a copy of the
process to the Party to be served at the address and in the manner provided for
the giving of notices in Section 6.3 above. Nothing in this Section 6.9,
however, shall affect the right of any Party to bring any Proceeding arising out
of or relating to this Agreement in any other court or to serve legal process in
any other manner permitted by law or at equity. Each Party agrees that a final
judgment in any Proceeding so brought shall be conclusive and may be enforced by
suit on the judgment or in any other manner provided by law or at equity. If
either party shall commence a Proceeding to enforce any provisions of this
Agreement, then the prevailing party in such Proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such Proceeding.

14

--------------------------------------------------------------------------------

6.10.

Survival. The representations, warranties, agreements and covenants contained
herein shall survive the Closing and the delivery of the Shares for a period of
24 months, provided, however, that the representations contained in Sections
3.1(c) and (g) shall survive for a period equal to the applicable statute of
limitations.

6.11.

Execution. This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

6.12.

Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.13.

Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) this Agreement,
whenever the Investor exercises a right, election, demand or option hereunder
and the Company does not timely perform its related obligations within the
periods therein provided, then the Investor may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.

6.14.

Replacement of Shares. If any certificate or instrument evidencing any Shares is
mutilated, lost, stolen or destroyed, the Company shall issue or cause to be
issued in exchange and substitution for and upon cancellation thereof, or in
lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction and customary and reasonable indemnity, if requested. The
applicants for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs associated with the issuance of such
replacement Shares. If a replacement certificate or instrument evidencing any
Shares is requested due to a mutilation thereof, the Company may require
delivery of such mutilated certificate or instrument as a condition precedent to
any issuance of a replacement.

15

--------------------------------------------------------------------------------

6.15.

Remedies. In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, the Investor and the Company
will be entitled to specific performance under this Agreement. The parties agree
that monetary damages may not be adequate compensation for any loss incurred by
reason of any breach of obligations described in the foregoing sentence and
hereby agrees to waive in any action for specific performance of any such
obligation the defense that a remedy at law would be adequate.

6.16.

Payment Set Aside. To the extent that the Company makes a payment or payments to
the Investor under this Agreement or the Investor enforces or exercises its
rights hereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

6.17.

Independent Nature of Investor’s Obligations and Rights. The obligations of the
Investor hereunder are the sole obligations of the Investor. The decision of the
Investor to purchase Shares pursuant to this Agreement has been made by the
Investor independently of any other Investor. The Investor acknowledges that no
other Investor has acted as agent for the Investor in connection with making its
investment hereunder and that no Investor will be acting as agent of the
Investor in connection with monitoring its investment in the Shares or enforcing
its rights under this Agreement. The Investor shall be entitled to independently
protect and enforce its rights, including without limitation the rights arising
out of this Agreement, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose.

6.18.

Limitation of Liability. Notwithstanding anything herein to the contrary, the
Company acknowledges and agrees that the liability of the Investor arising
directly or indirectly hereunder, of any and every nature whatsoever shall be
satisfied solely out of the assets of the Investor, and that no trustee,
officer, other investment vehicle or any other Affiliate of the Investor or the
Investor, shareholder or holder of shares of beneficial interest of such a
Investor shall be personally liable for any liabilities of the Investor.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]

16

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

PHOENIX ENERGY RESOURCE CORPORATION       By: /s/ Rene Soullier        Name:
Rene Soullier        Title: Chief Executive Officer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR CONTROLLING STOCKHOLDER AND INVESTOR FOLLOWS]

Signature Page to PNXE Stock Purchase Agreement (Original Issuance)

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

HELVETIC CAPITAL VENTURES AG       By: /s/ Ilona Klausgaard         Name: Ilona
Klausgaard         Title: Verwaltungsrat

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR INVESTOR FOLLOWS]

Signature Page to PNXE Stock Purchase Agreement (Original Issuance)

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

VIOLET PHOENIX LIMITED       By: /s/ Liang Xiao Lei        Name: Liang Xiao Lei
       Title: Chairman

Signature Page to PNXE Stock Purchase Agreement (Original Issuance)

--------------------------------------------------------------------------------

SCHEDULE 1

Investor Name   Shares     Percentage of     Aggregate             Outstanding  
  Purchase Price             Shares         VIOLET PHOENIX LIMITED

1,333,336


63.79%

$
100,103.00

    1,333,336     63.79%   $  100,103.00  


--------------------------------------------------------------------------------